                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                              3:19-CV-379-RJC-DCK

 MCI COMMUNICATIONS SERVICES, INC.
 and MCIMETRO ACCESS TRANSMISSION
 SERVICES CORP.,

                    Plaintiffs,                           CONFIDENTIALITY STIPULATION
                                                            AND AGREED PROTECTIVE
         v.                                                         ORDER
 THAYER POWER & COMMUNICATION
 LINE CONSTRUCTION COMPANY, LLC,

                    Defendant.


       Having reviewed the joint motion Plaintiffs MCI Communication Services, Inc. and

MCIMetro Access Transmission Services Corp. (collectively “MCI”) and Defendant Thayer

Power & Communication Line Construction Company, LLC (“Thayer”) (collectively “the

Parties”) for an order protecting the confidentiality of certain proprietary business and financial

information or documents relating to the subject matter of this action and the authorities the Parties

submitted with that motion, the Court finds:

       1.      MCI possesses certain confidential and proprietary information and/or documents

relating to the direct and root causes of the damage to MCI’s underground telecommunications

cable and/or networks that gives rise to this action, the duration of the disruption to MCI’s network,

the range and types of services affected, the scope and gravity of the impact across all platforms

and geographic areas, specific equipment failures, the specific network elements impacted,

remedial measures and/or best practices applied, and/or an appraisal of the effectiveness of those

best practices which, in the course of discovery, may need to be disclosed or produced.

       2.      The Federal Communications Commission (the “FCC”) and the Department of

Homeland Security (the “DHS”) have concluded that such information could be used by hostile


      Case 3:19-cv-00379-RJC-DCK Document 26 Filed 07/31/20 Page 1 of 10
parties to attack the MCI’s telecommunications network that is a vital part of the Nation’s critical

information infrastructure and that the disclosure of such information to the public could present

an unacceptable risk of more effective terrorist activity. See In the Matter of New Part 4 of the

Commission’s Rules Concerning Disruptions to Communications, FCC 04-188, ET Docket No.

04-35, Report and Order and Further Notice of Proposed Rule Making (Released Aug. 19, 2004)

at ¶¶ 3,10-12, 40 (hereinafter the “FCC Order”).

       3.      In the course of discovery it may also be also be necessary for MCI to disclose or

produce certain confidential or proprietary information, and/or documents containing confidential

or proprietary information, regarding the identities of specific customers affected by the damage

to the cable and the types of, amounts of, and durations, those customers’ services were impacted.

       4.      The FCC has concluded that, given the highly competitive nature of the

telecommunications industry and the use MCI’s competitors could make of such information, the

disclosure of such information creates a presumptive likelihood of substantial competitive harm.

See FCC Order at ¶¶ 42-45.

       5.      In the course of discovery it may be necessary for both Parties to disclose or

produce:

               a.      confidential or proprietary information and/or documents containing

       confidential or proprietary concerning the Parties’ business practices        and finances,

       including, but not limited to corporate business and financial records; or

               b.      other confidential or proprietary information and/or documents containing

       confidential or proprietary information, the release of which could cause significant harm

       to Parties.

       6.      In light of these circumstances, good cause exists for the entry of the Protective

Order to ensure that such information or documents are not disclosed to third parties or used for


      Case 3:19-cv-00379-RJC-DCK Document
                                    - 2 - 26 Filed 07/31/20 Page 2 of 10
any purpose other than this litigation. The Court is authorized to enter a Protective Order pursuant

to Fed. R. Civ. P. 26(c)(1)(G).

       The Court therefore orders:

       7.      For purposes of this Order, “proprietary or confidential or information or

documents” means any material, information, document (including writings, drawings, graphs,

charts, photographs, phone records, transcript of oral testimony or recorded statement, and other

data compilations from which information can be obtained) or its contents, or tangible things

designated by any Party as confidential or proprietary because it contains information:

               a.      Relating to the direct and root causes of the damage to MCI’s underground

       telecommunications cable and/or networks that gives rise to this action, the duration of the

       disruption to MCI’s network, the range and types of services affected, the scope and gravity

       of the impact across all platforms and geographic areas, specific equipment failures, the

       specific network elements impacted, remedial measures and/or best practices applied,

       and/or an appraisal of the effectiveness of those best practices;

               b.      Regarding the identities of specific customers affected by the damage to the

       cable and the types of, amounts of, and durations, those customers’ services were impacted.

               c.      The Parties’ confidential and proprietary business practices and finances,

       including, but not limited to corporate business and financial records.

               d.      Other confidential and proprietary information, the release of which could

       cause significant harm to Parties.

This Order shall govern the use of confidential or proprietary information or documents disclosed

to or produced by any Party to any other Party in this litigation voluntarily, in discovery (including

depositions), under court order or subpoena, or otherwise.




      Case 3:19-cv-00379-RJC-DCK Document
                                    - 3 - 26 Filed 07/31/20 Page 3 of 10
       8.      For purposes of this Order, confidential or proprietary information or documents

shall be so designated by the following:

               a.      The notation “Confidential” on the face of the document,

               b.      Written correspondence from the providing Party to the receiving Party

       regarding the designation,

               c.      Oral notice of the designation on the record during a deposition or other

       recorded proceeding, or

               d.      Any other written or recorded method that is reasonably designed to notify

       the receiving Party that the information or document has been designated confidential or

       proprietary or that should reasonably have been understood by the receiving Party as

       designating the information or documents as confidential or proprietary because of the

       legends or other markings, the circumstances of the disclosure, or the nature of the

       information or documents themselves.

       9.      All confidential or proprietary information or documents provided by any Party to

any other Party shall be used only for the purposes of this litigation and for no other purpose

whatsoever. Confidential or proprietary information or documents shall not be disclosed to any

other person except as provided in this Order.

       10.     A Party that receives information or documents designated as confidential shall not

disclose them or their contents to or discuss them or their contents with anyone except for the

purposes of this litigation only to the following persons:

               a.      The receiving Party’s counsel and their legal staff (e.g., paralegals and

       clerical or other support staff).

               b.      Employees or agents of the receiving Party only when necessary for the

       receiving Party or its witnesses, employees, or agents to prepare for depositions, hearings,


      Case 3:19-cv-00379-RJC-DCK Document
                                    - 4 - 26 Filed 07/31/20 Page 4 of 10
         or trial; respond to discovery requests; prepare papers to be filed with the Court; or

         otherwise directly assist the receiving Party’s counsel in this litigation.

                 c.      Consultants and expert witnesses employed or retained by or on behalf of

         the receiving Party to assist the receiving Party or its counsel in this litigation.

                 d.      Representatives of an insurer of the receiving Party to assist the receiving

         Party or its counsel in this litigation, including the evaluation of the case and participation

         in any settlement negotiations or discussions or alternative dispute resolution procedures.

                 e.      The Court, subject to the providing Party’s right to object to such disclosure.

         11.     Each person designated in paragraph 4(c)-(d) above to whom confidential or

proprietary information or documents are provided or otherwise disclosed shall agree in writing to

be bound by the terms of this Order before being provided the information or documents. Each

such person shall sign a written agreement in the form attached as Exhibit “A.” Counsel for the

receiving Party shall maintain a file of written agreements executed by all such persons. The file

of written agreements shall not be available to opposing Parties or their counsel during the

litigation except upon a showing of good cause made upon application to the Court. Upon

termination of this litigation, whether by judgment, settlement or otherwise, those written

agreements shall be made available to the providing Party or its counsel on request.

         12.     If a Party files a pleading, motion, transcript, or other paper with the Court that

references any confidential or proprietary information or documents or their contents, the Party

shall follow the procedures set forth in LCvR 6.1 for filing documents, or portions thereof, under

seal.

         13.     No confidential or proprietary information or documents disclosed or produced

pursuant to this Order may be reproduced, except as necessary or required in litigation for

depositions, motion practice, trial preparation, exhibits or trial.


        Case 3:19-cv-00379-RJC-DCK Document
                                      - 5 - 26 Filed 07/31/20 Page 5 of 10
       14.     Whenever a Party takes a deposition in which another Party’s proprietary or

confidential information or documents may be or is disclosed:

               a.      The deposition shall be subject to the provisions of this Order on the

       designation of the Party whose witness is deposed. Such designation shall be made on the

       record whenever possible; and

               b.      A Party may designate portions of a deposition transcript as containing

       confidential or proprietary information or documents after transcription if the providing

       Party promptly notifies all other Parties of the designation in writing and the transcript or

       its contents have not already been disseminated beyond the class of persons designated in

       paragraph 4 of this Order.

       15.     A Party may waive the protections of this Order by so stating in a signed and dated

writing.

       16.     If the Parties disagree regarding whether material has been designated properly as

confidential or proprietary information or documents under this Order, on written request by the

Party opposing the designation, the providing Party promptly will state, in writing, the basis for its

claim that the material contains confidential or proprietary information or documents. If the

disagreement cannot be resolved between counsel, the providing Party must refer the issue to the

Court for a determination within 30 days of the opposing Party’s request. The burden of

demonstrating that the material is confidential or proprietary information or documents shall be on

the providing Party. The material shall be treated as confidential or proprietary information or

documents until the Court rules on the issue.

       17.     Within 90 days after termination of this litigation, each Party subject to this Order

shall return to the providing Party all material subject to this Order, including all photocopies. This

paragraph does not apply to copies that contain markings that constitute attorney work product of


      Case 3:19-cv-00379-RJC-DCK Document
                                    - 6 - 26 Filed 07/31/20 Page 6 of 10
the receiving Party’s counsel. The receiving Party and its counsel, however, must destroy such

copies on termination of this litigation. Counsel for a receiving Party must certify compliance

with this paragraph and deliver the certification to counsel for the providing Party. After a Party

has returned or destroyed all material subject to this Order, the Party is relieved of any further

obligations under this Order. This litigation is not deemed terminated until a settlement agreement

is executed by all Parties or a full and final non-appealable judgment has been entered by the Court.

       18.     A Party’s production or disclosure of confidential or proprietary information or

documents pursuant to this Order shall not be deemed a waiver of confidentiality or other

privileges.

       19.     No act or omission by any Party and nothing stated in this Order shall be interpreted

as a waiver of any claim, defense, or objection by any Party.

       20.     Notwithstanding the terms of this Order, each Party shall have the right to object to

any discovery or to apply to the Court at any time for an order granting additional protective or

other relief with respect to any confidential, proprietary, or privileged material.

       21.     This Order does not require any Party to produce any documents or information

that are not otherwise subject to discovery.

       22.     In addition to any other legal or equitable remedy that may be available, the rights

and obligations set forth in this Order may be enforced by injunction.

       23.     Nothing in this Order shall prevent any of the Parties from using or disclosing their

own documents.

       24.     Neither the terms of this Order, nor any action taken in compliance with it, shall (a)

operate as an admission by any of the Parties that any document or information is, or is not,

confidential or proprietary, (b) prejudice the right of any Party to seek a Court determination of

whether any document or information should be subject to the terms of this Order, or (c) operate


      Case 3:19-cv-00379-RJC-DCK Document
                                    - 7 - 26 Filed 07/31/20 Page 7 of 10
as an admission by any Party that any document or information is, or is not, admissible in evidence

at the trial of this action. Any Party may request that the Court modify or otherwise grant relief

from any provision of this Order.



                                          Signed: July 31, 2020




      Case 3:19-cv-00379-RJC-DCK Document
                                    - 8 - 26 Filed 07/31/20 Page 8 of 10
AGREED AS TO FORM AND SUBSTANCE:


Michael J. Byrne, NC State Bar #23577   Jeffrey B. Kuykendal, NC State Bar
mjbyrne@eghlaw.com                      #37693
EVERETT GASKINS HANCOCK LLP             jeffrey.kuykendal@mgclaw.com
P.O. Box 911                            MCANGUS GOUDELOCK &
Raleigh, NC 27602                       COURIE, PLLC
Telephone: (919) 755-0025               Post Office Box 30307
Facsimile: (919) 755-0009               Charlotte, North Carolina 28230
                                        (704) 643-6303
James J. Proszek
jproszek@hallestill.com                 ATTORNEY FOR DEFENDANT
HALL, ESTILL HARDWICK, GABLE,           THAYER POWER &
 GOLDEN & NELSON, P.C.                  COMMUNICATION LINE
320 South Boston, Suite 200             CONSTRUCTION COMPANY, LLC.
Tulsa, OK 74103-3706
Telephone: (918) 594-0400
Facsimile: (918) 594-0505

Katie N. Wagner
kwagner@hallestill.com
HALL, ESTILL, HARDWICK, GABLE,
 GOLDEN & NELSON, P.C.
100 North Broadway, Suite 2900
Oklahoma City, OK 73102-8865
Telephone: (405) 553-2800
Facsimile: (405) 553-2855

ATTORNEYS FOR PLAINTIFFS MCI
COMMUNICATIONS SERVICES, INC. &
MCIMETRO ACCESS TRANSMISSION
SERVICES CORP.




    Case 3:19-cv-00379-RJC-DCK Document
                                  - 9 - 26 Filed 07/31/20 Page 9 of 10
                                            EXHIBIT A
                                CONFIDENTIALITY AGREEMENT


         I,                  , hereby state and agree as follows.:
         1.        I am a resident of                     and an employee of                      , with
business offices at                     ;
         2.        I am aware that there is presently pending in the United States District Court for
the Western District of North Carolina, a civil action styled MCI Communication Services, Inc.
and MCIMetro Access Transmission Services Corp. v. Thayer Power & Communication Line
Construction Company, LLC, Case No. 3:19-cv-000379;
         3.        I am aware that on                   the parties entered a Confidentiality Stipulation
and Agreed Protective Order in the above-referenced civil action (“Stipulation and Order”), which
restricts access to and use of certain confidential information as defined in that Order;
         4.        I have read and understand the Stipulation and Order and agree to be bound by all
of its terms and conditions. I further understand that a violation of any of the terms of the
Stipulation and Order may be considered an act in contempt of court and may be punishable as
such;
         5.        Upon the final determination of this action, whether by judgment, settlement or
otherwise, I will, at the request of the counsel of record who provided me with such information,
return to that counsel of record all documents and things containing confidential information, and
all copies, summaries and abstracts thereof, that have been delivered to me by such counsel of
record, as well as all copies, summaries and abstracts thereof made after such delivery to me.




4282252.1:915100:02767




                                                   10




        Case 3:19-cv-00379-RJC-DCK Document 26 Filed 07/31/20 Page 10 of 10
